 Case 2:20-cv-02291-DOC-KES Document 342 Filed 07/15/21 Page 1 of 3 Page ID #:8928




 1   MICHAEL N. FEUER, City Attorney (SBN 111529)
     KATHLEEN A. KENEALY, Chief Deputy City Attorney (SBN 212289)
 2   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3   ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
     JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 4   200 North Main Street, City Hall East, 7th Floor
 5   Los Angeles, California 90012
     Telephone: 213-978-7508
 6   Facsimile: 213-978-7011
 7   Email: Arlene.Hoang@lacity.org

 8   Attorneys for Defendant
 9   CITY OF LOS ANGELES

10                            UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
13   LA ALLIANCE FOR HUMAN RIGHTS,           Case No. CV 20-02291 DOC (KES)
14   et al.,
                                             DEFENDANT CITY OF LOS
15              Plaintiffs,                  ANGELES’ QUARTERLY STATUS
16                                           REPORT PURSUANT TO THE
     v.                                      MEMORANDUM OF
17                                           UNDERSTANDING BETWEEN
18   CITY OF LOS ANGELES, a Municipal        THE COUNTY OF LOS ANGELES
     entity, et al.,                         AND THE CITY OF LOS ANGELES
19                                           [DKT. 185-1]
20              Defendants.
21                                           Hon. David O. Carter
22                                           United States District Judge
23
24
25
26
27
28
 Case 2:20-cv-02291-DOC-KES Document 342 Filed 07/15/21 Page 2 of 3 Page ID #:8929



 1   TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that pursuant to, and in compliance with, Section IV
 3   (B)(1) of the Memorandum of Understanding between the County of Los Angeles and
 4   the City of Los Angeles (“MOU”) dated October 9, 2020 (Dkt. 185-1), Defendant City
 5   of Los Angeles (“the City”) submits the following documents attached hereto:
 6         A.     Exhibit A is the Homeless Roadmap Quarterly Report, which summarizes
 7   the type of interventions being developed in each Council District, the number of beds
 8   provided in each intervention, the status of each project, and the number of unsheltered
 9   Angelenos from each of the three target populations placed in each intervention.
10         B.     Exhibit B contains updated Council District Plans reflecting the current
11   status of each Council District’s Interventions in Development to shelter people
12   experiencing homelessness, and Possible Additional Interventions being contemplated
13   for development.
14         C.     Exhibit C is a report to City Council, dated May 20, 2021, which contains
15   the Office of the City Administrative Officer’s funding recommendations for the City’s
16   interventions.
17         D.     Exhibit D is a report to City Council, dated June 17, 2021, which contains
18   the Office of the City Administrative Officer’s funding recommendations for the City’s
19   interventions.
20         E.     Exhibit E is a report to the Homelessness and Poverty Committee of the
21   City Council, dated June 24, 2021, which contains the Office of the City Administrative
22
23
24
25
26
27                                            1
     DEFENDANT CITY OF LOS ANGELES’ QUARTERLY STATUS REPORT PURSUANT TO THE MEMORANDUM
28   OF UNDERSTANDING BETWEEN THE COUNTY OF LOS ANGELES AND THE CITY OF LOS ANGELES [DKT.
                                            185-1]
 Case 2:20-cv-02291-DOC-KES Document 342 Filed 07/15/21 Page 3 of 3 Page ID #:8930



 1   Officer’s amended funding recommendations for the City’s interventions.
 2
 3   DATED: July 15, 2021          MICHAEL N. FEUER, City Attorney
                                   KATHLEEN A. KENEALY, Chief Deputy City Attorney
 4                                 SCOTT MARCUS, Senior Assistant City Attorney
 5                                 ARLENE N. HOANG, Deputy City Attorney
                                   JESSICA MARIANI, Deputy City Attorney
 6
 7                                 By: /s/__________________________
                                   ARLENE N. HOANG, Deputy City Attorney
 8                                 Counsel for Defendant City of Los Angeles
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                          2
     DEFENDANT CITY OF LOS ANGELES’ QUARTERLY STATUS REPORT PURSUANT TO THE MEMORANDUM
28   OF UNDERSTANDING BETWEEN THE COUNTY OF LOS ANGELES AND THE CITY OF LOS ANGELES [DKT.
                                            185-1]
